NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0544n.06

                                           No. 21-5680

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                                                                  FILED
                                                         )                  Nov 24, 2021
UNITED STATES OF AMERICA,
                                                         )              DEBORAH S. HUNT, Clerk
                                                         )
       Plaintiff-Appellee,
                                                         )
                                                         )   ON APPEAL FROM THE UNITED
v.
                                                         )   STATES DISTRICT COURT FOR
                                                         )   THE EASTERN DISTRICT OF
HORACIO RAUL ESTRADA-ELIAS, aka Horacio
                                                         )   KENTUCKY
Estrada, aka Mario Alberto Estrada-Elias, aka
                                                         )
Alberto Mario Estrada-Elias, aka Rudy Horacio
                                                         )
Estrada,
                                                         )                                 ORDER
                                                         )
       Defendant-Appellant.
                                                         )


       Before: MOORE, GILMAN, and KETHLEDGE, Circuit Judges.

       Horacio Raul Estrada-Elias, a ninety-year-old man suffering from a terminal illness,

appeals the district court’s order denying his motion for compassionate release filed pursuant to

28 U.S.C. § 3582(c)(1)(A)(i). Estrada-Elias has spent fifteen years in prison for conspiracy to

distribute marijuana. Because of his illness, Estrada-Elias is bedridden. He has never been

convicted of a violent crime and has not received a single disciplinary infraction in prison. The

warden of the prison in which Estrada-Elias is incarcerated agrees that Estrada-Elias should be

released from custody. Despite Estrada-Elias’s age, illness, incapacity, and lack of any violent

convictions, the district court denied his compassionate-release motion, finding that life in prison

is “the only sentence that would be appropriate and that would protect the public” from this ninety-

year-old terminally ill grandfather. R. 210 (Dist. Ct. Order at 14) (Page ID #2214) (quotation
Case No. 21-5680, United States v. Estrada-Elias


omitted).   We hold that the district court abused its discretion in denying Estrada-Elias’s

compassionate-release motion.

       Estrada-Elias was confined at the Federal Correctional Institution, Phoenix, Arizona, but

is currently incarcerated at the Federal Medical Center, Rochester, Minnesota. In 2007, Estrada-

Elias pleaded guilty to conspiracy to distribute 1,000 kilograms or more of marijuana, in violation

of 21 U.S.C. §§ 841(a)(1) and 846. R. 152 (Plea Agreement) (Page ID #616). The district court

sentenced Estrada-Elias to life imprisonment on account of prior convictions for felony drug

offenses under 21 U.S.C. §§ 841(b)(1)(A)(vii) and 851. R. 151 (Criminal Judgment) (Page ID

#612–13). Without those prior convictions, Estrada-Elias’s guidelines range would have been 151

to 188 months, but because the statutory minimum sentence under § 841(b)(1)(A) exceeded the

guidelines range, life imprisonment also became his guidelines sentence. See USSG § 5G1.1(b).

Estrada Elias was not convicted of any crimes between 1982 and 2007.

       In May 2020, on his own accord, the warden of FCI Phoenix filed an internal administrative

request in the Bureau of Prisons (BOP) for Estrada-Elias to be released. Relying on the findings

of prison medical professionals, the warden’s report highlighted that Estrada-Elias “suffers from

recurrent right pleural effusion,” that “one and a half liters of fluid were removed from his right

lung,” that “he requires oxygen, due to recurrent shortness of breath,” and that “[h]ospice has been

recommended.” R. 203-1 (Warden Mem. at 1) (Page ID #1199). Based on Estrada-Elias’s

terminal medical condition, the warden determined that Estrada-Elias qualified for compassionate

release under the BOP’s Compassionate Release Procedures Program Statement 5050.50 and

18 U.S.C. § 3582(d)(2)(A) and (d)(1). Id. The Office of the General Counsel for the BOP deemed

Estrada-Elias eligible for compassionate release under the Program Statement but nonetheless




                                               -2-
Case No. 21-5680, United States v. Estrada-Elias


denied the request because of the “seriousness of the offense” and his involvement in prior offenses

“since the 1970s.” R. 203-1 (Mem. from General Counsel to Warden) (Page ID #1216–17).

       In May 2021, Estrada-Elias filed a motion for compassionate release in the district court

pursuant to § 3582(c)(1)(A)(i). Estrada-Elias argued that his terminal medical conditions—

including “congestive heart failure with associated pleural effusion requiring recurrent

thoracenteses and previous indwelling pleural catheter, atrial fibrillation, chronic kidney disease

stage 3, hypothyroidism, latent tuberculosis, hypertension, and recent infection with COVID-

19”—as extraordinary and compelling reasons for compassionate release. R. 203 (Compassionate

Release Mot. at 9) (Page ID #1185). Estrada-Elias also argued that the sentencing factors

described in 18 U.S.C. § 3553(a) supported compassionate release. Id. at 16–20 (Page ID #1192–

96). The government responded in opposition. R. 208 (Opp’n to Compassionate Release Mot.)

(Page ID #2177).

       Before Estrada-Elias could file a reply within the fourteen-day period under local court

rules, the district court issued an order denying the motion. R. 210 (Dist. Ct. Order) (Page ID

#2201). The district court first assumed without deciding that Estrada-Elias’s “dire” medical

condition qualified as an extraordinary and compelling reason. Id. at 11–12. (Page ID #2211–12).

The court determined, however, that the § 3553(a) factors did not support a reduction of Estrada-

Elias’s sentence. In so holding, the district court emphasized that “the only sentence that would

be appropriate and that would protect the public [is] a life sentence,” considering the “quantities

of marijuana involved.” Id. at 12, 14 (Page ID #2212, 2214). The district court also dismissed

Estrada-Elias’s age and illness, noting that the fact that he committed the marijuana conspiracy in

his seventies proves that “older [people] can create as much damage as younger folks can.” Id. at

12 (Page ID #2212) (quotation omitted). Finally, the court surmised that Estrada-Elias may have



                                               -3-
Case No. 21-5680, United States v. Estrada-Elias


been involved in criminal activity between his convictions and was “not persuaded that the fact

that this sentence would be different if it were imposed today is a reason for a reduction.” Id. at

13 (Page ID #2213). Estrada-Elias filed a timely notice of appeal.

       We review for an abuse of discretion the district court’s decision not to grant

compassionate release. United States v. Jones, 980 F.3d 1098, 1112 (6th Cir. 2020). That

discretion is “substantial,” United States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020), but

“‘discretion’ does not mean ‘whim.’” Jones, 980 at 1112 (quoting United States v. Keefer, 832 F.

App’x 359, 363 (6th Cir. 2020)). “The familiar yardstick of reasonableness is useful” to “measure

an abuse of discretion.” United States v. Foreman, 958 F.3d 506, 515 n.4 (6th Cir. 2020).

A district court thus abuses its discretion when it engages in a procedurally or substantively

unreasonable analysis. Id. at 514–15. “[I]n gauging the substantive reasonableness of a sentence,

we ask whether the sentencing court gave reasonable weight to each relevant factor.” United States

v. Boucher, 937 F.3d 702, 707 (6th Cir. 2019). “If ‘the court placed too much weight on some of

the § 3553(a) factors and too little on others,’ the sentence is substantively unreasonable” even if

the district court considered all of the relevant sentencing factors. Id. (quoting United States v.

Parrish, 915 F.3d 1043, 1047 (6th Cir. 2019)).

       The district court’s analysis of the 18 U.S.C § 3553(a) factors leaves us “with a definite

and firm conviction that the district court committed a clear error of judgment.” Coach, Inc. v.

Goodfellow, 717 F.3d 498, 505 (6th Cir. 2013). The district court unreasonably analyzed “the

nature and circumstances of the offense and the history and characteristics” of Estrada-Elias.

18 U.S.C § 3553(a)(1). By doing so, the district court “failed to give ‘reasonable weight to each

relevant [§ 3553(a)] factor.’” United States v. Perez-Rodriguez, 960 F.3d 748, 754 (6th Cir. 2020)

(quoting Boucher, 937 F.3d at 707). According to the district court, because Estrada-Elias was in



                                               -4-
Case No. 21-5680, United States v. Estrada-Elias


his seventies when the marijuana conspiracy began, his current age and frailty do not matter—he

might re-offend while confined to his bed at ninety years old. R. 210 (Dist. Ct. Order at 12) (Page

ID #2212). Concluding that Estrada-Elias is likely to re-offend is incongruous with the fact that

he “has such significant fragility that he is unable to perform activities of daily living and has

difficulty breathing and walking due to his significant heart failure.” R. 203-3 (Decl. of Dr. Mukta

Baweja at 5) (Page ID #1233).

       Relegating the facts regarding Estrada-Elias’s rehabilitation to a rote acknowledgment in

its factual background, moreover, the district court all but ignored that Estrada-Elias is an

“exemplary inmate” whose family is eager to support him in the last months of his life. R. 210

(Dist. Ct. Order at 7) (Page ID #2207). In the fifteen years that he has been in prison, Estrada-

Elias has not committed a single disciplinary infraction and has participated in numerous

rehabilitation programs. Id. In fact, applying these facts to the Bureau of Prisons’ internal risk-

assessment tool reveals that Estrada-Elias’s risk of recidivism is negative. R. 203-1 (BOP Risk

Assessment) (Page ID #1198). Those facts were not even mentioned in the district court’s analysis

of Estrada-Elias’s recidivism risk.

       The district court, moreover, explained away the twenty-five-year gap between Estrada-

Elias’s instant offense and prior convictions by postulating about the unproven crimes he might

have committed when he voluntarily removed himself to Mexico in the late 1980s. R. 210 (Dist.

Ct. Order at 13) (Page ID #2213). While minimizing Estrada-Elias’s low risk of recidivism, the

district court placed undue emphasis on the seriousness of the offense. This emphasis was

particularly misplaced given that, if imposed today, Estrada-Elias’s guidelines range would not

have required the application of a statutory minimum sentence, much less one of life

imprisonment. Because the guidelines calculation accounts for public-safety concerns and the risk



                                               -5-
Case No. 21-5680, United States v. Estrada-Elias


of recidivism, a district court must provide a “sufficiently compelling justification” to not provide

at least some sentence reduction. United States v. Smith, 959 F.3d 701, 703-04 (6th Cir. 2020).

The district court’s discussion of Estrada-Elias’s criminal history did not provide that justification

here.

        By overly emphasizing Estrada-Elias’s history of nonviolent crimes, ignoring the low

likelihood that Estrada-Elias will re-offend, and mischaracterizing the reality of the gap between

Estrada-Elias’s present and prior convictions, the district court engaged in a substantively

unreasonable balancing of the § 3553(a) factors and therefore abused its discretion.

        The district court also assumed, without deciding, that Estrada-Elias’s health conditions

constitute extraordinary and compelling circumstances. Id. at 11 (Page ID #2211). On remand,

the district court must decide whether Estrada-Elias’s health is so severely declining as to

constitute an extraordinary and compelling circumstance warranting his release. We note that it

seems to us that the district court correctly characterized Estrada-Elias’s medical condition as

“dire.” Id. After all, the warden of FCI Phoenix determined that Estrada-Elias “meets the

guidelines stipulated in Program Statement 5050.50, Terminal Medical Condition,” which

“include assessment of the primary (terminal) disease, prognosis, impact of other serious medical

conditions of the inmate, and degree of functional impairment.” R. 203-1 (Warden Mem. at 1)

(Page ID #1199); BOP Program Statement 5050.50(3)(a). Although BOP policy statements are

no longer binding upon the district court, a prisoner who meets these stringent guidelines based on

the unanimous opinions of multiple physicians has provided ample evidence to support a sentence

reduction. This is especially so when the medical conditions underpinning the terminal illness

include “congestive heart failure with associated pleural effusion requiring recurrent thoracenteses

and previous indwelling pleural catheter, atrial fibrillation, chronic kidney disease stage 3,



                                                -6-
Case No. 21-5680, United States v. Estrada-Elias


hypothyroidism, latent tuberculosis, hypertension, and recent infection with COVID-19” related

to a “decline in organ function, including the heart and kidneys.” R. 203-3 (Decl. of Dr. Mukta

Baweja at 2) (Page ID #1230).

       One final point is worth mentioning. Our dissenting colleague argues that we should defer

to the district court because it “has spent much more time on Estrada-Elias’s case than any member

of our court has.” Dissent at 1. But the warden, who has spent even more time with Estrada-Elias

than the district court has, recommends that Estrada-Elias be released from custody.

       In sum, the district court abused its discretion in failing to perform a reasonable application

of the § 3553(a) factors. Because the district court did not decide whether Estrada-Elias’s health

conditions constitute extraordinary and compelling reasons to justify his release, we must afford it

the opportunity to do so. We therefore REVERSE and REMAND for proceedings on an expedited

basis consistent with this opinion.




                                                -7-
Case No. 21-5680, United States v. Estrada-Elias


        KETHLEDGE, Circuit Judge, dissenting. The law of our circuit is that “district courts

have wide latitude to deny compassionate release based on the seriousness of the underlying

offense[.]” United States v. Wright, 991 F.3d 717, 719 (6th Cir. 2021). That rule is hard to square

with our decision here today. And to describe Estrada-Elias’s offense as mere “conspiracy to

distribute marijuana,” Order at 1, significantly understates the “seriousness of the offense.” Order

at 1, 5. The district court knows the case better than we do, and described Estrada-Elias’s criminal

history and offense conduct as follows:

        Dating back to at least the 1970s, [Estrada-Elias] facilitated drug transactions
        involving striking quantities of controlled substances: one-hundred-kilogram bricks
        of marijuana; ounces of cocaine by the tens of thousands; and hundreds of grams
        of heroin. Tractor-trailers, train cars, warehouses, vans, boats, crates, and pallets
        are not vessels often required to accommodate quantities of drugs, but Estrada-Elias
        engaged in transactions that required all of them. . . . [Here,] Estrada-Elias’[s] five-
        year conspiracy came to an end when he attempted to collect $2,200,000.00 in
        exchange for a 2,600-pound marijuana delivery that was facilitated by a
        government informant.

R. 210 at 1-2 (citations omitted). The district court also explained Estrada-Elias’s putative lapse

in criminal activity between 1982 and 2005:

        [H]e was imprisoned until 1986. And after he was released, he absconded to Mexico
        in violation of his conditions of parole. When a warrant was issued for his arrest in
        1987, he drafted a letter to his Probation Officer indicating that he had voluntarily
        deported himself. The current offense stemmed from allegations of drug-trafficking
        dating to 1999, so counsel is, at best, correct that Estrada-Elias abstained from
        criminal activity in the United States for 12 years.

Id. at 13 (citations omitted).

        There are good reasons why we should defer to district courts as to decisions like this one.

Here, the district court has spent much more time on Estrada-Elias’s case than any member of our

court has. Nor has any member of this court spent time with Estrada-Elias in open court. Granted,

Estrada-Elias presents a sympathetic case; but he leaves a great deal of human wreckage in his




                                                 -8-
Case No. 21-5680, United States v. Estrada-Elias


wake. The question here is therefore close—which means that, under the relevant law, the decision

was for the district court to make.

       Some life sentences should remain life sentences, even if the inmate grows frail at the end.

The district court was within its discretion to conclude as much here. I respectfully dissent.


                                              ENTERED BY ORDER OF THE COURT




                                              ___________________________________
                                              Deborah S. Hunt, Clerk




                                               -9-